                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,
                                                                                       Case No. 08-cr-00576-PJH-1
                                  8                   Plaintiff,

                                  9             v.                                     ORDER DENYING EX PARTE
                                                                                       APPLICATION FOR TRIAL COURT TO
                                  10     ADRIAN LANDERS,                               REVOKE PROBATION AND INVOKE
                                                                                       SENTENCE
                                  11                  Defendant.
                                                                                       Re: Dkt. No. 46
                                  12
Northern District of California
 United States District Court




                                  13

                                  14         Before the court is the application of defendant Adrian Landers, currently

                                  15   incarcerated in state prison, for issuance of an order revoking probation and imposing a

                                  16   sentence concurrent with his current sentence, which is construed as a request to appear

                                  17   in federal court for revocation of supervised release and to be sentenced to a term

                                  18   concurrent with the state sentence that he is currently serving. Dkt. 46.

                                  19         On April 1, 2009, defendant was convicted in the above-captioned case of being a

                                  20   felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1). He was sentenced

                                  21   to 46 months of imprisonment, three years of supervised release, $6,000.00 fine and

                                  22   $100 special assessment. On June 20, 2012, defendant was convicted in case number

                                  23   CR-11-890-EMC on a single count of being a felon in possession, and was sentenced to

                                  24   39 months in custody, three years of supervised release, and $100 special assessment.

                                  25   In March 2015, defendant was charged with violating supervised release in both cases,

                                  26   which were related for disposition of the alleged violations. On May 27, 2015, upon

                                  27   finding a violation of supervised release, the court revoked supervised release and

                                  28   sentenced defendant to 18 months in custody and 18 months of supervised release. Dkt.
                                  1    43. The Bureau of Prisons inmate locator indicates that defendant was released from

                                  2    custody on July 1, 2016.

                                  3           Defendant now represents that he has been in state custody since March 31,

                                  4    2018, with an anticipated release date of December 12, 2024. Defendant also states that

                                  5    a detainer was placed on January 31, 2019. Dkt. 46 at 3. He seeks a hearing in this

                                  6    court on revocation of supervised release and imposition of a federal sentence to run

                                  7    concurrent with his state sentence. Defendant’s due process right to timely proceedings

                                  8    for revocation of supervised release is not triggered by his arrest or incarceration on state

                                  9    criminal charges. Where, as here, no federal warrant on a supervised release violation

                                  10   has been executed, due process concerns “are not triggered when the warrant is placed

                                  11   as a detainer at an institution where the probationer or parolee is already in custody

                                  12   awaiting disposal of an intervening charge or serving a sentence for a crime committed
Northern District of California
 United States District Court




                                  13   while on supervised release.” United States v. Wickham, 618 F.2d 1307, 1309, n.3 (9th

                                  14   Cir. 1979) (citing Moody v. Daggett, 429 U.S. 78 (1976)). See United States v. Garrett,

                                  15   253 F.3d 443, 450 (9th Cir. 2001) (holding that a district court may postpone the federal

                                  16   adjudication of alleged supervised release violations until after the defendant is released

                                  17   from state custody). Because defendant is not entitled to have the court adjudicate the

                                  18   alleged violations of his conditions of supervised release while he is in state custody, his

                                  19   motion to revoke supervised release and impose sentence concurrent with his state

                                  20   prison term is DENIED.

                                  21          IT IS SO ORDERED.

                                  22   Dated: March 16, 2020

                                  23                                                     /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  24                                                United States District Judge
                                  25

                                  26

                                  27

                                  28
                                                                                     2
